DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walson et al. (US 2005/0116635) (“Walson”) in Burger et al. (US 2016/0155912) (“Burger”).
With regard to claim 1, figures 2-3 of Walson disclose a device comprising: a light emitting device 306 comprising a semiconductor light emitting layer (light emitting layer in LED 306), side walls (sidewalls of LED 306), and a top surface (top surface of LED 306); a wavelength converting element 318 comprising side walls (sidewalls of phosphor patch 318), a bottom surface (bottom of 318), and a top surface (top of 318), the wavelength converting element 318 disposed over the top surface of the light emitting device 306 with the bottom surface of the wavelength converting element 318 facing the top surface of the light emitting device 306, a first reflective layer 332 contacting and conforming to side walls of the light emitting device 306 and not 
Walson does not disclose a second reflective layer not adjacent a second side wall of the wavelength converting element.
However, figure 8 of Burger discloses a second reflective layer 520 not adjacent a second side wall (sidewall of converter material 400 exposed at recess 540) of the wavelength converting element 400.
Therefore, it would have been obvious to one of ordinary skill in the art to form the reflective coupler and phosphor patch of Walson with the recess as taught in Burger in order to provide space for an electrical contact pad of the optoelectronic semiconductor chip.  See par [0101] of Burger.    
With regard to claim 2, figures 2-3 of Walson discloses in operation a majority of light exiting the wavelength converting element 322 exits through the top surface of the wavelength converting element 322. 
Walson does not disclose a majority of light impinging on the second reflective layer from within the wavelength converting element is reflected back into the wavelength converting element.
However, figure 5 of Burger disclose a majority of light impinging on the second reflective layer 520 from within the wavelength converting element 510 is reflected back into the wavelength converting element 510.

With regard to claim 3, figures 2-3 of Walson discloses that the first reflective layer 332 does not extend along the side walls of the light emitting device 306 as far at the top surface of the light emitting device 306.
With regard to claim 4, figures 2-3 of Walson discloses that the first reflective layer 332 does not extend along the side walls of the light emitting device 306 beyond the top surface of the light emitting device 306.
With regard to claim 5, figures 2-3 of Walson disclose that the wavelength converting element 318 is formed separately from the light emitting device 306 and attached to the light emitting device 306 by an adhesive 320.
With regard to claim 8, figures 2-3 of Walson discloses that the first reflective layer 332 is at least 95% reflective.
With regard to claim 9, Walson does not disclose that the first reflective layer comprises reflective particles disposed in a transparent material.
However, figure 6 of Burger discloses that the first reflective layer 800 comprises reflective particles (“optically reflective filler”, par [0095]) disposed in a transparent material (“silicone”, par [0095]).
Therefore, it would have been obvious to one ordinary skill in the art to form the reflector of Walson with the encapsulation material as taught in Burger in order to provide an alternative material to reflect light towards the light emitting surface.  

However, figure 9 of Burger discloses that the second reflective layer 520 is disposed adjacent only a single sidewall (sidewall of converter material 400 overlapping second section 520) of the wavelength converting element 400.
Therefore, it would have been obvious to one of ordinary skill in the art to form the reflective couple of Walson with a recess as taught in Burger in order to provide space for a bonding wire or contact pad.  See par [0101] of Burger. 
With regard to claim 11, figures 2-3 of Walson discloses that the second reflective layer 310 is at least 95% reflective.
With regard to claim 12, figures 2-3 of Walson discloses that the first reflective layer 332 does not extend along the side walls of the light emitting device 306 beyond the top surface of the light emitting device 306; and the wavelength converting element 318 comprises a second side wall (right side of 318) positioned oppositely from the first sidewall (left side of 318) of the wavelength converting element 318 and not covered by a reflective layer.
With regard to claims 13, Walson does not disclose that the second reflective layer is disposed adjacent only the first sidewall of the wavelength converting element.
However, figure 9 of Burger discloses that the second reflective layer 520 is disposed adjacent only the first sidewall (sidewall of converter material 400 overlapping second section 520) of the wavelength converting element 400.

With regard to claim 14, Walson does not disclose that the first reflective layer and the second reflective layer each comprises reflective particles disposed in a transparent material.
However, figure 9 of Burger discloses that the first reflective layer 800 and the second reflective layer 520 each comprises reflective particles (“optically reflective filler”, par [0095]) disposed in a transparent material (“silicone”, par [0095]). 
Therefore, it would have been obvious to one ordinary skill in the art to form the reflector of Walson with the encapsulation material as taught in Burger in order to provide an alternative material to reflect light.  
With regard to claim 15, Walson does not disclose that the second reflective layer is disposed adjacent only the first sidewall of the wavelength converting element; and the first reflective layer and the second reflective layer each comprises reflective particles disposed in a transparent material.
However, figure 9 of Burger discloses that the second reflective layer 520 is disposed adjacent only the first sidewall (sidewall of converter material 400 overlapping second section 520) of the wavelength converting element 318; and the first reflective layer 800 and the second reflective layer 520 each comprises reflective particles (“optically reflective filler”, par [0095]) disposed in a transparent material (“silicone”, par [0095]).

With regard to claim 16, figures 2-3 of Walson discloses a method comprising: attaching a light emitting device 206 to a mount 204; disposing a wavelength converting element 218 over the light emitting device 206 with a bottom surface of the wavelength converting element 218 facing the top surface of the light emitting device 206; forming a first reflective layer 306 contacting and conforming to side walls of the light emitting device 206 and not extending along side walls of the wavelength converting element 218 as far as the top surface of the wavelength converting element 218; and forming a second reflective layer 310 disposed adjacent a first side wall (left side of 218) of the wavelength converting element 218.
Walson does not disclose a second reflective layer not adjacent a second side wall of the wavelength converting element.
However, figure 8 of Burger discloses a second reflective layer 520 not adjacent a second side wall (sidewall of converter material 400 exposed at recess 540) of the wavelength converting element 400.
Therefore, it would have been obvious to one of ordinary skill in the art to form the reflective coupler and phosphor patch of Walson with the recess as taught in Burger in order to provide space for an electrical contact pad of the optoelectronic semiconductor chip.  See par [0101] of Burger.    
With regard to claim 17, figures 2-3 of Walson discloses that the second reflective layer 310 after forming the first reflective layer 306.

With regard to claim 20, Walson does not disclose that the wavelength converting element is pre-formed, comprising gluing the wavelength converting element to the top surface of the light emitting device.
Figures 5-6 and 9 of Burger discloses disposing a wavelength converting element 400 over the light emitting device 600 comprises gluing (“transparent adhesive”, par [0092]) a pre-formed wavelength converting element 400 to a top surface of the light emitting device 600.
Therefore, it would have been obvious to one ordinary skill in the art to form phosphor of Walson fastened to the radiation emission surface of the optoelectronic by an optically transparent adhesive as taught in Burger in order to provide cover element of the optoelectronic component with essentially perpendicular side surfaces and sharp edges.  See par [0063] of Burger. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Walson et al. (US 2005/0116635) (“Walson”), Burger et al. (US 2016/0155912) (“Burger”), and Jagt et al. (US 2011/0175117) (“Jagt”). 
With regard to claim 6, Walson and Burger do not disclose a second side wall of the wavelength converting element is positioned oppositely from the first sidewall of the wavelength converting element and not covered by a reflective layer.
However, figure 5 of Jagt discloses a second side wall (left sidewall 4a in fig. 5) of the wavelength converting element 4a is positioned oppositely from the first sidewall 
Therefore, it would have been obvious to one of ordinary skill in the art to form the reflective coupler of Walson with an uncoated side as taught in Jagt in order to reflect and recycle the light transmission to the uncoated surface.  See par [0100] of Jagt. 
With regard to claim 7, Walson does not disclose that the second reflective layer is arranged such that in operation a majority of light emitted toward the first sidewall is reflected into the wavelength converting element and a majority of light emitted toward the second sidewall of the wavelength converting element is extracted from the wavelength converting element.
However, figure 6 of Burger disclose that the second reflective layer (right second section 520 in fig. 6) is arranged such that in operation a majority of light emitted toward the first sidewall (left sidewall of 510) is reflected into the wavelength converting element 510 and a majority of light emitted toward the second sidewall (right second section 520 in fig. 6) of the wavelength converting element 510 is extracted from the wavelength converting element 510.
Therefore, it would have been obvious to one of ordinary skill in the art to form the reflective coupler of Walson with perpendicular sidewalls as taught in Burger in order for a multiplicity of cover elements to be simultaneously produced in a common working step.  See par [0043] of Burger.    

18 is rejected under 35 U.S.C. 103 as being unpatentable over Walson et al. (US 2005/0116635) (“Walson”), Burger et al. (US 2016/0155912) (“Burger”), and Tischler (US 2014/0319560).
With regard to claim 18, Walson does not disclose the first reflective layer by molding and forming the second reflective layer by jet dispensing.
However, figures 5-6 and 9 of Burger discloses forming a first reflective layer 800 comprises molding 800. 
Burger does not discloses forming a second reflective layer comprises jet dispensing.
However, figure 45C of Tischler discloses forming a second reflective layer 4510 comprises jet dispensing (“ink jet”, par [0241]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the reflector of Walson by molding as taught in Burger in order to allows economical and highly reproducible production of the frame. See par [0044] of Burger. 
It would also have been obvious to one of ordinary skill in the art to form the reflective couplers of Walson with ink jet printing as taught in Tischler in order to easily deposit the reflective layer on the substrate.  See par [0241] of Tischler.  

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1 and 16 have been considered and are addressed in the new rejection stated above. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        3/19/2021